NUMBER 13-06-00656-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CHRISTOPHER QUARTARO,                                                         Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION

             Before Justices Rodriguez, Garza, and Benavides
                 Memorandum Opinion by Justice Garza

       Appellant, Christopher Quartaro, was indicted by a Nueces County grand jury on

September 22, 2006 with one count of first-degree murder and one count of evading arrest

or detention using a vehicle, a state jail felony. See TEX . PENAL CODE ANN . § 19.02(b)(1),

(2), (c) (Vernon 2003); id. § 38.04(a), (b)(1) (Vernon 2003). On November 1, 2006, a jury

found Quartaro guilty and sentenced him to life in prison with a $10,000.00 fine for the
murder charge and two years’ imprisonment with a $10,000.00 fine for the charge of

evading arrest or detention using a vehicle. Quartaro now appeals the judgment of the trial

court. We affirm.

                        I. COMPLIANCE WITH ANDERS V . CALIFORNIA

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Quartaro’s

court-appointed appellate counsel has filed a brief with this Court, stating that his review

of the record yields “no meritorious issue[s] to bring forward for review.” Counsel’s brief

meets the requirements of Anders, as it presents a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced on appeal. See Stafford

v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978),

counsel has carefully discussed why, under controlling authority, there are no errors in the

trial court's judgment. Counsel has informed this Court that he has: (1) examined the

record and found no arguable grounds to advance on appeal, (2) served a copy of the brief

on appellant, and (3) informed appellant of his right to review the record and to file a pro

se brief. See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3. No pro se brief

has been filed.

                                 II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

                                             2
opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                 III. MOTION TO WITHDRAW

       In accordance with Anders, Quartaro’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744. We grant his motion

to withdraw. We further order counsel to notify appellant of the disposition of this appeal

and the availability of discretionary review. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.

Crim. App. 1997) (per curiam).




                                                DORI CONTRERAS GARZA,
                                                Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 3rd day of July, 2008.




                                            3